Citation Nr: 0946907	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than April 25, 2000, 
for the grant of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran was beleaguered from January 1942 to April 1942, 
had prisoner of war status from April 1942 to June 1942, had 
recognized guerrilla service from June 1945 to October 1945, 
and had service in the regular Philippine Army from October 
1945 to January 1946.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the appellant's claim for service connection for the cause of 
the Veteran's death pursuant to a November 2006 Board 
decision and assigned an effective date of April 25, 2000.  
In an August 2007 statement of the case, the RO denied 
entitlement to an effective date earlier than April 25, 2000, 
for the grant of service connection for the cause of the 
Veteran's death.  The appellant testified before the Board in 
July 2008.  


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
the cause of the Veteran's death was filed at the RO on 
September 28, 1979.  This claim was denied in a May 1981 
rating decision.  The appellant did not appeal that decision, 
and it became final.   

2.  The appellant filed to reopen her previously denied claim 
for service connection for the cause of the Veteran's death 
on April 25, 2001, more than one year after the effective 
date of the applicable regulatory amendment.  Service 
connection subsequently was granted, effective April 25, 
2000.  

3.  There was no informal or formal claim, or written intent 
to file a claim, for service connection for the cause of the 
Veteran's death dated after the May 1981 denial and prior to 
the April 25, 2001, claim.   


CONCLUSION OF LAW

The criteria for an effective date earlier than April 25, 
2000, for the award of service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The appellant argues that an earlier effective date is 
warranted for the cause of the Veteran's death.  She asserts 
that the effective date should be either August 1, 1979, the 
date that the Veteran died, or September 28, 1979, the date 
of her initial claim.

In this case, the basic facts are not in dispute.  On 
September 28, 1979, the appellant filed her initial claim for 
service connection for the cause of the Veteran's death, 
which was denied by the RO in May 1981.  The appellant did 
not appeal that decision.  The appellant filed a claim to 
reopen her previously denied claim for service connection for 
the cause of the Veteran's death on April 25, 2001.  In 
November 2006, the Board granted service connection for 
contributory cause of death for the Veteran's psychosis based 
on the presumptive provisions of 38 C.F.R. § 3.309(c) (2009) 
pertaining to former prisoners of war.    

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a liberalizing law, or a 
liberalizing VA issue, shall not be earlier than the 
effective date of the act or administrative issue.  In no 
event shall such award be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p).  As such, because the appellant filed her 
application to reopen more than one year after the effective 
date of the applicable controlling law, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
April 25, 2001.  See Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  

Since the Veteran was a prisoner of war and suffered from 
psychosis to a compensable degree after discharge from 
service, presumptive service connection for psychosis was 
established.  See 38 C.F.R. § 3.309(c).  Additionally, 
because the medical evidence revealed that psychosis was a 
contributory cause of the Veteran's death, service connection 
for cause of the Veteran's death was also established.  It 
does not follow, however, that because service connection is 
warranted that the effective date of service connection be 
the date the appellant filed her original claim or the date 
the Veteran died because doing so would render meaningless 
many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Indeed, in Sears, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared 
was a valid gap-filling regulation, there was no conflict 
between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest 
possible effective date of service connection for a reopened 
claim was the date the reopened claim was received.  Id. at 
1332.  

As of the date of the Veteran's death in August 1979 or the 
date of the appellant's original claim in September 1979, the 
presumptive provisions for prisoners of war required that 
compensable manifestations of psychosis must have existed 
within two years after discharge from service in order for 
service connection to have been established.  See 38 U.S.C. § 
211 (amended by Pub. L. No. 91-376, 84 Stat. 790 (effective 
August 12, 1970)).  Because the earliest evidence of record 
of the Veteran's compensable manifestations of psychosis was 
in a February 1953 statement from his private physician, 
approximately 7 years after the Veteran's discharge from 
service, the effective date cannot be assigned as of the date 
of the Veteran's death or the date of the appellant's 
original claim.  On October 1, 1981, the law was amended to 
remove the two-year time limit for compensable manifestations 
of psychosis for prisoners of war.  See Former Prisoners of 
War Benefits Act, Pub. L. No. 97-37, (effective October 1, 
1981).  The appellant filed a claim to reopen her previously 
denied claim for service connection for the cause of the 
Veteran's death on April 25, 2001, more than one year after 
the date of the October 1981 regulatory amendment that 
removed the requirement for a two-year time limit for 
compensable manifestations of psychosis for prisoners of war.  
Therefore, under 38 C.F.R. § 3.114(a)(3) (2009), the earliest 
possible effective date for the RO's grant of the reopened 
claim is April 25, 2000, or one year prior to the date of 
receipt of the appellant's reopened claim.  

An effective date of an award of service connection is not 
based on the earliest medical evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Here, the 
record reflects that the appellant did not file a formal or 
informal application to reopen a claim of service connection 
prior to April 25, 2001, and indeed, she does not contend 
otherwise.  As such, medical evidence alone is not sufficient 
to constitute an informal claim of service connection under 
38 C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1353 
(Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 
(1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  
Thus, the February 1953 medical evidence from the Veteran's 
private treating physician regarding the Veteran's psychotic 
symptoms cannot serve as a claim of service connection.  Id.


ORDER

An effective date earlier than April 25, 2000, for the grant 
of service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


